 
 
IV 
108th CONGRESS
2d Session
H. RES. 744 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Burton of Indiana (for himself, Mr. Wexler, and Mr. Bereuter) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Congratulating the people and Government of the Republic of Indonesia on successfully completing elections for national, provincial, and regional parliamentary representatives, and praising the growth of democracy in Indonesia. 
  
Whereas on April 5, 2004, the people of the Republic of Indonesia, in a critical test of their young democracy, successfully held elections for national, provincial, and regional parliamentary representatives; 
Whereas unlike elections in other countries, campaigning in Indonesia has not been marred by violence and, by most reports, balloting was conducted in a fair, transparent, and democratic manner; 
Whereas there are 148,369,000 registered voters in Indonesia and the recent elections on April 5, 2004, were the largest single-day vote in history with a voter turn-out of 83 percent or 124,449,036 Indonesian citizens; 
Whereas the 124,449,036 citizens who participated in Indonesia’s elections are part of the world’s third largest democracy, a major secular state with a vast Muslim majority, which is rightfully gaining international recognition for its strides toward complete democratization; 
Whereas the elections on April 5, 2004, consisted of 660,000,000 ballot papers, 2,300,000 ballot boxes, 5,000,000 election workers, 585,000 polling stations spread over more than 6,000 islands, and cost an estimated $20,640,000; 
Whereas 7,765 candidates competed on the national level for 550 seats in the Dewan Perwakilan Rakyat (House of Representatives); 
Whereas 40,000 candidates competed on the regional level for 1,838 seats in 32 provinces in the DPRD 1 (Provincial Representative Council), and on the local level for 5,000 seats in 439 districts in the DPRD 2 (Regency District Representative Council); 
Whereas 940 candidates competed for 128 seats, equaling 4 Members per province, for the new Dewan Perwakilan Daerah (Council of Regional Representatives); 
Whereas due to Indonesia’s commitment to democratization, there will no longer be appointed representatives for the military and police within any elected legislative bodies of the Republic of Indonesia; 
Whereas the Indonesian market responded positively to the elections held on April 5, 2004, rising for 8 consecutive days, 5 days before the election, and 3 days afterward, with a cumulative gain of 9.1 percent; 
Whereas the 220,000,000 people of Indonesia have progressively emerged from over 40 years of authoritarian rule and adopted a democratic system of governance; 
Whereas when so many positive stories in the Muslim world are obscured by violent uprisings in areas of historic conflict, Indonesia is making progressive political and constitutional reforms, while at the same time demonstrating that the fundamental tenants of Islam and democracy are not mutually exclusive, and can in fact successfully work in tandem; 
Whereas a new generation of democratic participation has arisen out of Indonesia’s turbulent past, and Indonesia’s friends and neighbors, and the international community at large, can only benefit as the country embraces the model of a modern democratic state; and 
Whereas Indonesia is an important friend of the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the people and Government of the Republic of Indonesia on successfully completing elections on April 5, 2004, for national, provincial, and regional parliamentary representatives; 
(2)welcomes and supports political and economic transformations achieved by Indonesia as it continues toward complete democratization; 
(3)expresses gratitude to the more than 500 international observers from around the world who viewed the elections held on April 5, 2004, in Indonesia, as largely free, fair, and peaceful; and 
(4)urges the growth of friendship and cooperation between the United States and Indonesia as Indonesia continues down the path of democracy. 
 
